Citation Nr: 0018000	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  98-00 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from September 1965 to 
November 1965.  He was thereafter a member of the Puerto Rico 
Army National Guard from August 1972 to October 1977, which 
included a period of active duty for training from October 
1972 to March 1973, and periods of inactive duty training in 
July 1973, July 1974 and June 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO).  The appellant was scheduled to appear at a 
Travel Board hearing before the undersigned in June 2000, but 
he failed to appear for his scheduled hearing.  The file 
reflects that the appellant has in the past been represented 
by the New York Division of Veterans' Affairs, and an 
unrevoked power of attorney is of record, but this state 
service organization has not actively assisted or represented 
him in any manner since he relocated to Puerto Rico in August 
1995.  No further action with regard to his Travel Board 
hearing request or representative will be taken at this time, 
however, as he has not explained why he missed his June 2000 
hearing or requested a new hearing, and he has not requested 
new representation since moving back to Puerto Rico in 1995.


FINDINGS OF FACT

1.  Service connection for a heart disorder was previously 
denied by the Board in 1979 and 1981, and most recently by 
the RO in a rating decision in May 1994.  No appeal was 
perfected with regard to the 1994 rating decision and 
therefore, it became final.

2.  Evidence associated with the claims file since the May 
1994 rating decision is not so significant that it must be 
considered in order to fairly decide whether the appellant is 
entitled to service connection for a heart disorder.


CONCLUSIONS OF LAW

1.  The RO's May 1994 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(1999).

2.  New and material evidence has not been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a heart disorder.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§ 3.156(a), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing statutory and regulatory provisions stipulate that 
unappealed decisions of the RO and decisions of the Board are 
final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156 
(1999).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990); 
see also Evans v. Brown, 9 Vet. App. 273 (1996) (question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of claim).

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The United States Court of Appeals for Veterans 
Claims (the Court) has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, 9 Vet. App. 
at 284 (1996).  More recently, in Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), the Court held that a three-step 
analysis is necessary, in that it must first be determined if 
there is new and material evidence to reopen a claim; if 
there is such evidence, the claim is reopened and the Board 
must then determine if the claim is well grounded, based upon 
all the evidence of record.  If the Board finds, in such 
circumstances, that the claim is well grounded, it must then 
be reviewed on its merits, which requires consideration of 
all of the evidence, both old and new.  Evans, 9 Vet. App. at 
283 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The RO denied the appellant's most recent attempt to reopen 
his claim (filed in June 1997) on the basis that the evidence 
submitted was not new and material because it did not raise a 
reasonable possibility that it would change the outcome when 
considered in conjunction with the evidence that had 
previously been of record.  The Federal Circuit in Hodge 
invalidated this standard as inappropriate under 38 C.F.R. 
§ 3.156(a).  Precedent decisions of the Court must be given 
full force and effect immediately, even if VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991); 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.

Accordingly, as this case remains in appellate status, the 
Board will now consider whether new and material evidence has 
been submitted in accord with the holding in Hodge.  No 
prejudice to the appellant is exercised by the Board's 
appellate disposition herein for two reasons: (1) the 
statement of the case provided notice of the applicable law 
and regulations pertaining to new and material evidence, 
specifically 38 C.F.R. § 3.156, and, (2) the Board's review 
of the claim under the more flexible Hodge standard accords 
the appellant a less stringent "new and material" evidence 
threshold to overcome.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Fossie v. West, 12 Vet. App. 1 (1998).

Service connection for a heart disorder was originally denied 
by the Board in January 1979 on the basis that a disability 
of the heart was not shown by the evidence to have been 
incurred or aggravated during his active military service in 
1965 or during his National Guard active/inactive duty for 
training between 1972 and 1975.  The appellant has attempted 
to reopen his claim a number of times since, but the RO and 
the Board in 1981 have denied each attempt on the basis of 
failure to submit new and material evidence.  His claim to 
reopen was last previously denied by the RO in May 1994.  
This decision is final because he did not perfect an appeal 
to the Board following the issuance of a statement of the 
case in December 1994.

The evidence received subsequent to the May 1994 rating 
decision consists only of hospital reports from the 
"Hospital San Francisco" showing inpatient treatment in 
April 1997 for atrial flutter, atrial tachycardia and sinus 
bradycardia.  This evidence, while "new," is not material, 
inasmuch as it does not in any manner demonstrate that a 
disability of the heart was incurred in or aggravated by 
service.  The new evidence accordingly does not satisfy the 
criteria for materiality enunciated by the Court in Evans.  
On this point, a more recent decision of the Federal Circuit 
stressed that Hodge overruled only the third prong of the 
Colvin test, requiring that evidence must be likely to affect 
the outcome of a case in order to be material, but left the 
remainder of the Colvin test intact.  Anglin v. West, 203 
F.3d 1343 (Fed. Cir. 2000) (evidence is not new and material 
under the first prong of the Colvin test if newly-submitted 
evidence is merely cumulative of the evidence in the record 
at the time of the prior disallowance).  The "new" evidence 
submitted with this claim falls squarely into the category 
described by the Federal Circuit in the Anglin case.  The 
April 1997 hospital reports cited above are cumulative and 
redundant of treatment records previously considered by the 
RO and the Board in the past because they show current 
treatment for heart disorders without otherwise providing a 
basis for the drawing any medical conclusions or diagnoses 
specific to his claim - evidence tending to establish that a 
disability of the heart was incurred or aggravated during his 
periods of military service in 1965 and 1972-75.

On the basis of these findings, the Board concludes that the 
"new" evidence lacks sufficient materiality to reopen the 
claim.  The fact that the appellant is presently disabled due 
to heart disorders is not a matter in dispute.  As stated 
above, what is lacking here is the kind of evidence needed to 
reopen this case, i.e., evidence which reflects that the 
appellant has a chronic disability of the heart that is 
related to in-service trauma or disease.

Similarly, the appellant's pleadings (claim to reopen, notice 
of disagreement and substantive appeal), essentially 
reiterate his previously considered contentions with respect 
to the claimed disability, and as such are not considered to 
be new.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  To 
the extent that the appellant contends that his heart 
condition had its onset in service, now claimed to be 
indicative of a chronic disability for purposes of showing 
entitlement to service connection, such statements, being in 
effect lay speculation on medical issues involving the 
presence or etiology of a disability, are not probative to 
the claim on appeal and therefore, are deemed to be not 
material.  See Pollard v. Brown, 6 Vet. App. 11 (1993) 
(pursuant to Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
lay testimony attempting to diagnose frostbite or arthritis 
in service held to not be competent evidence for such 
purpose, and thus not material); see also, Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108).

Accordingly, the Board concludes that the appellant has not 
submitted evidence which is new and material such as to form 
the basis to reopen and review the previously denied claim 
seeking entitlement to service connection for a heart 
disorder.

VA is obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim.  See Graves v. Brown, 8 Vet. App. 
522 (1996).  However, this obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to be 
submitted with a VA benefits claim, Robinette v. Brown, 
8 Vet. App. 69 (1995), which depends further upon VA having 
notice that relevant evidence may exist or could be obtained.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (sec. 5103(a) 
duty attaches only where there is an incomplete application 
which references other known and existing evidence that 
pertains to the claim under consideration).  However, in this 
case, there is nothing in the record that suggests the 
existence of available evidence that might provide a basis to 
reopen this claim.  Thus, as the Secretary's obligation under 
section 5103(a) has been complied with, to the extent 
possible, further development by VA is not required at this 
time.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA's 
"duty" is just what it states, a duty to assist, not a duty 
to prove a claim).


ORDER

New and material evidence has not been received to reopen a 
claim of service connection for a heart disorder, and the 
benefits sought with regard to this claim remain denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 

